Gilfillan, C. J.
There was no evidence of a demand in this case, and no evidence of any act of conversion. The wheat was received by the defendant in good faith, without knowing it was not the property of the persons from whom it was received, and it does not appear what afterwards became of it. Where one comes into possession of personal property in good faith, as by bona fide purchase, his *168possession is not wrongful as to the true owner, so that an action may be maintained against him, until he has had an opportunity, upon proper demand, to restore it to such owner, and has refused. A demand may be dispensed with where the conduct of the party is such as to show that he would not have complied with it; as where, when sued in replevin, he asserts superior title, and demands judgment for its restoration to him.
Putting the plaintiff upon proof of his title and of the alleged conversion (and that is all the answer in this ease does) has no such effect.
Judgment reversed.
(Opinion published 53 N. W. Rep. 202.)